DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-31 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 21, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuebert et al1 [Kuebert] PGPUB 2002/0165729 in view of Skaaksrud et al2 [Skaaksrud] PGPUB 2008/0169343.
Referring to claim 14, Kuebert teaches the data collection system, comprising: 
a generator generating a state machine as a model corresponding to a workpiece, the state machine including a plurality of states, a transition between the plurality of states, and an action, the generator generating the state machine and generating an ID for the state machine, the action sending an event accompanied by the ID [0005].
a driver driving the state machine by sending another event, the other event being generated in response to acquisition of other event data indicating a passage of the workpiece in the processing system [0005].
In particular, Kuebert teaches entering an item into a system which is identified by a unique ID tag. As the item traverses between a plurality of locations, the tag is scanned and 
While Kuebert teaches the invention substantially as claimed above, it is not explicitly taught that the state machine and an ID for the state machine are generated upon feeding the item into the processing system.  In other words, it is not explicitly taught that the state machine and its ID are generated when initially scanning the item. It is possible that the state machine and its ID could be generated and manually input into the system my means other than via scanning a unique identification tag such as a bar code. Skaaksrud teaches generating a new tracking number associated with an item at a scanning point [fig. 3 and [0007]. It would have been obvious to one of ordinary skill before the effective filing date to try including the teachings of Skaaksrud into Kuebert because it provides a way to enter packages into a tracking system which is inherently required Kuebert and one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.

Referring to claim 21, this is rejected on the same basis as set forth hereinabove.  The Kuebert-Skaaksrud tracks an items progress from sending to delivery and updates its current location.  Therefore, it is interpreted that when initially sent and whenever the item transitions between locations, the system received a sense signal (which would include simply receiving the items bar code tag scan) which would then allow the identifier representing the items location to be updated.
Referring to claims 27 and 31, these are rejected on the same basis as set forth hereinabove.  Kuebert and Skaaksrud teach the system and therefore teach the storage medium storing the program for performing the same.
Allowable Subject Matter
Claims 15-20, 22-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, the limitations presented in claims 15, 18-19 and 28-29.  Furthermore, claims 16-17, 20, 22-26 and 30 are also allowable based on the dependencies to their respective above mentioned claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9/10/21


    
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant
        2 Cited by applicant